DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the corrected title via Examiner’s Amendment infra.

	The previously issued drawing objection is hereby withdrawn in view of amended FIG. 1.

 	The Applicant’s arguments with respect to claims #1-5, and 7-15 in the reply filed on June 7, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin King, Registration #50,464, on September 8, 2022.

	(Title: Currently Amended) Display Panel with Planarization Layer and Sidewalls

Allowable Subject Matter
 	Claims #1-5 and 7-15 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “the planarization layer further comprises a third region planarization layer, and a height of the third region planarization layer is the same as the height of the first sidewall” (claims 1 and 14).
		As to claims 1 and 14, Kim et al. (U.S. Patent Publication No. 2017/003312 A1), hereafter “Kim”, is the closest prior art.  While Kim teaches a planarization layer 250 having a first region planarization layer (right side 250 portion) formed with a first sidewall (270 portion formed directly thereon), Kim is silent as to the third region planarization (middle 250 portion/51b+53b) having a height that is the same as the height of the first sidewall.
		No other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829